Winslow, J.
A number of errors in the rulings upon evidence are alleged, but as they cannot in any way affect the question which we deem decisive of the case they will not be considered.
While the- evidence of the plaintiff tended to show that large quantities of logs bearing the defendant’s marks were piled on the ice in the Clam river during the winter of 1900 and 1901, causing a jam, as a result of which the plaintiff’s meadow was overflowed and damaged, the evidence also showred, without material dispute, that the defendant was at no time in control of the logs or responsible for the manner in which they were handled. The defendant was not doing *56any logging upon Clam river. Olson & Sund were logging upon the river, and the defendant agreed with them to buy all the logs which they might cut or purchase during the winter in question, and that the logs so purchased were to be marked with the defendant’s mark and delivered in Clam river afloat in time for the spring drive. The defendant also contracted with the firm of Stinson & Core, to drive the logs to Stillwater or to Nevers’s dam. One Chase was employed jointly by defendant and Olson & Sund to scale the logs, and was also employed by the defendant to see that the logs were driven clean and report all logs left in the river after the drive, but he had no control over the operations of Olson & Sund or of Stinson & Core.
The mere statement of these facts shows that the defendant was not responsible for any negligence of Sund & Olson in landing the logs on the ice, or of Stinson & Gore in driving them, and justifies the direction of a verdict for the defendant.
By the Court. — Judgment affirmed.